Electronically Filed
                                                 Supreme Court
                                                 SCWC-13-0001579
                                                 23-DEC-2016
                                                 11:09 AM



                     SCWC-13-0001579

       IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     IN THE MATTER OF

                      BERNARD KUAMOO,
   Petitioner/Complainant-Employee/Appellant-Appellant,

                           and

STATE OF HAWAI#I, DEPARTMENT OF PUBLIC SAFETY (2010-122),
    Respondent/Respondent-Employer/Appellee-Appellee,

                           and

 STATE OF HAWAI#I, MERIT APPEALS BOARD, COLLEEN R. MEYER;
VALERIE B. PACHECO; ALVIN M. YOSHIMORI (MAB CASE NO. 265),
          Respondents/Agency/Appellees-Appellees
                   (CIVIL NO. 12-1-1624)


                     IN THE MATTER OF

                      DENISE GABRIEL,
   Petitioner/Complainant-Employee/Appellant-Appellant,

                           and

STATE OF HAWAI#I, DEPARTMENT OF PUBLIC SAFETY (2010-123),
    Respondent/Respondent-Employer/Appellee-Appellee,

                           and

 STATE OF HAWAI#I, MERIT APPEALS BOARD; COLLEEN R. MEYER;
VALERIE B. PACHECO; ALVIN M. YOSHIMORI (MAB CASE NO. 266),
          Respondents/Agency/Appellees-Appellees
                   (CIVIL NO. 12-1-1680)
                    IN THE MATTER OF

                      ARASI MOSE,
  Petitioner/Complainant-Employee/Appellant-Appellant,

                           and

STATE OF HAWAI#I, DEPARTMENT OF PUBLIC SAFETY (2011-025),
    Respondent/Respondent-Employer/Appellee-Appellee,

                           and

STATE OF HAWAI#I, MERIT APPEALS BOARD; ALVIN M. YOSHIMORI;
  VALERIE B. PACHECO, JANICE T. KEMP (MAB CASE NO. 274),
          Respondents/Agency/Appellees-Appellees
                   (CIVIL NO. 12-1-2269)


                    IN THE MATTER OF

                       KELII LAU,
  Petitioner/Complainant-Employee/Appellant-Appellant,

                           and

STATE OF HAWAI#I, DEPARTMENT OF PUBLIC SAFETY (2011-022),
    Respondent/Respondent-Employer/Appellee-Appellee,

                           and

STATE OF HAWAI#I, MERIT APPEALS BOARD; ALVIN M. YOSHIMORI;
  VALERIE B. PACHECO; JANICE T. KEMP (MAB CASE NO. 275),
          Respondents/Agency/Appellees-Appellees
                   (CIVIL NO. 12-1-2270)



                    IN THE MATTER OF

                    FIAFIA SATARAKA,
  Petitioner/Complainant-Employee/Appellant-Appellant,

                           and

STATE OF HAWAI#I, DEPARTMENT OF PUBLIC SAFETY (2011-023),
    Respondent/Respondent-Employer/Appellee-Appellee,


                            2
                                and

   STATE OF HAWAI#I, MERIT APPEALS BOARD; ALVIN M. YOSHIMORI;
     VALERIE B. PACHECO; JANICE T. KEMP (MAB CASE NO. 277),
             Respondents/Agency/Appellees-Appellees
                      (CIVIL NO. 12-1-2271)


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CAAP-13-0001579)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioners/Complainants-Employees/Appellants-
Appellants Bernard Kuamoo, Denise Gabriel, Arasi Mose, Kelii Lau

and Fiafia Sataraka’s application for writ of certiorari filed on

November 14, 2016, is hereby accepted and will be scheduled for

oral argument.   The parties will be notified by the appellate

clerk regarding scheduling.

          DATED:   Honolulu, Hawai#i, December 23, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 3